Citation Nr: 1545814	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs pension benefits in the amount of $16,144.00.


REPRESENTATION

Appellant represented by:	Laura Givens, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from March 1943 to January 1945.  The appellant is the surviving spouse of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Minnesota.

In May 2014, a statement of the case was provided to the appellant denying entitlement to VA death benefits, specifically pension benefits.  There is no substantive appeal of this determination; thus, the Board does not have jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There was no fault on the part of VA for the overpayment in the amount of 
$16,144.00.
2.  The recovery of the VA benefits would not nullify the objective for which benefits were intended.

3.  The appellant did not change her position to her detriment, and there was no reliance on these VA benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.
4.  Waiver of the entire debt would involve unjust enrichment to the appellant and payment of the portion of the debt already paid has not resulted in undue hardship.  
5.  Financial hardship is demonstrated with regards to the remaining unpaid portion of the debt.

CONCLUSIONS OF LAW

1.  Recovery of the previously paid overpayment of pension benefits is not against equity and good conscience and is denied.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014). 

2.  Recovery of the unpaid portion of the overpayment of pension benefits is against equity and good conscience; to this extent, the appeal is allowed.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Court has determined that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, information necessary for the instant Board decision is of record.


Analysis

The Board initially notes that before adjudicating a waiver application, any dispute as to the lawfulness of a debt must first be decided.  In this case, the appellant does not claim and the record does not reflect that the overpayment and resulting debt is invalid.  Thus, for consideration is whether waiver is warranted.

In cases where there is no fraud, misrepresentation, or bad faith on the appellant's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

The Committee on Waivers & Compromises determined that there was no fraud, misrepresentation, or bad faith on the appellant's part with respect to the creation of the overpayment at issue.  The Board agrees.

Again, the first and second elements pertain to the fault of the debtor versus the fault of the VA.  In this regard, the Board notes that apparently the appellant's net worth increased, ostensibly due to an increase in the valuation of her stock portfolio.  The RO subsequently terminated her benefits which resulted in an overpayment of $16,144.00.  The appellant was told to notify VA if her financial situation changed and she did not do so in a timely manner.  She was at fault in the creation of the overpayment and the monies received represent unjust enrichment; her payment of the portion of the overpayment that has been recovered did not result in undue financial hardship and its recovery was not against equity and good conscience.

The appellant has submitted financial statements in April 2011, February 2012, March 2013 and February 2014.  The February 2014 report indicates that the appellant's net worth has been reduced from a high of approximately $100,000 (reported in February 2012) to $1,520.79; her income was $1,524.90 per month from Social Security.  A VA Form 27-0820b dated November 2011 indicates that the appellant's monthly nursing home payments from October 2011 were $5,400 per month.  An April 2015 physician's statement concerning aid and attendance indicates that the 95 year old appellant requires constant care due to her Alzheimer's disease and she cannot accomplish even the most basic activities of daily living.  The Board has considered whether the appellant would experience undue financial hardship if and when forced to repay the outstanding portion of the debt.  There is evidence of record that the appellant's medical care costs are substantially more than her monthly income and she has nearly exhausted her net worth.

The Board has considered the elements of equity and good conscience.   Taking into account all of the evidence and information of record, the Board finds that waiver should not be granted for the portion of the debt that has already been paid as it would result in unjust enrichment to the appellant and would not result in financial hardship.  However, considering the appellant's current financial status and the overall equities, the portion of the overpayment that has not been repaid should be waived.  


ORDER

Entitlement to waiver of recovery of the overpayment of Department of Veterans Affairs pension benefits that have already been paid is denied.

Entitlement to waiver of recovery of the overpayment of Department of Veterans Affairs pension benefits that have not yet been paid is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


